Court of Appeals, State of Michigan

                                              ORDER
                                                                         Kathleen Jansen
People of MI v Jomonte Kenyatta Simpson                                   Presiding Judge

Docket No.    320939                                                     David H. Sawyer

LC No.        13-008026-01-FH                                            Karen M. Fort Hood
                                                                          Judges


                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 2015 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUN 2 9 2015
                                       Date